Richardson, C. J.
delivered the- opinion of the court.
It is not now to be doubted, that the act of every single partner, in a transaction relating to the partnership, binds all *391the others. But it is equally clear, that one of several partners cannot, without their assent, bind the rest, by a note for his individual debt, in any case, where the person, who receives the note, is aware of the consideration, on which it is founded. For it is deemed a fraud to receive the note of a firm for the individual debt of a partner without the consent of the rest. These principles are well established by the authorities, which have been cited in the arguments of counsel. Green vs. Dealkins et a.—2. Starkie 327.
In the case now before us, it is agreed, that the note was given without the knowledge of Runlett, and that the only consideration, on which it was founded, was board furnished to Taylor,while he and Runlett were partners. There is then no ground, on which we can presume, that Taylor had authority to bind Runlett, unless we can presume, that the personal expenses of the partners were within the scope of the partnership. But as the personal expenses of partners are rarely, if ever, embraced in partnerships,we think it cannot, in this case, be presumed, that Runlett was, by the terms of the partnership, liable for Taylor's board. And as the plaintiff received the note of the firm from Taylor, for board furnished Taylor, without the knowledge of Runlett, we are of opinion, that Runkit cannot be held liable to pay the note, until the plaintiff shall shew, that the board of the partners was a partnership concern ; and, upon the facts stated, there must be

Judgment- for the defendant